Citation Nr: 1828647	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  10-47 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1983 to June 2007. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction (AOJ). 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in February 2015. A transcript of that hearing has been associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board. When notified of that fact, the Veteran responded in March 2018 that he did not wish to appear at another hearing before a different VLJ. Thus, the Board will proceed with adjudication of the Veteran's claim.

This matter was remanded by the Board in April 2015 for further development. In the November 2016 Board decision, the Board increased the Veteran's rating for sinusitis from 10 percent disabling to 30 percent disabling. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). An October 2017 Joint Motion for Remand (JMR) was granted, and vacated in part the decision regarding the rationale denying the Veteran a disability rating in excess of 30 percent. The claim has since been returned to the Board for appellate review.  


FINDING OF FACT

During the period of the claim, the Veteran's chronic sinusitis has been manifested by more than six non-incapacitating episodes a year; neither chronic osteomyelitis following radical surgery nor nearly constant sinusitis has been present during the period of claim.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected chronic sinusitis have not been met. 38 U.S.C. §§ 1155, 5207(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6510 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assists

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed. Hart, 21 Vet. App. at 509.

The Veteran's sinusitis is currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510, which pertains to chronic parasinusitis. 

Diagnostic Codes 6510 through 6514 contemplate various types of sinusitis, each of which is rated based on the criteria in the General Rating Formula for Sinusitis (General Formula). Under the General Formula, a 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. §  4.97. A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

In a May 2007 STR the medical provider indicated that the Veteran has nasal congestion for greater than 10 days with green nasal drainage. The medical provider found no blood tenderness in the sinus. The medical provider also noted that the Veteran had headache and sinus pain with severe headaches over the right sinus. 

On a December 2007 VA examination the Veteran stated that he has sinus congestion occurring five days per week and was treated with sinus irrigation and medication. Further, the Veteran stated that he had infections occur three times per year requiring antibiotics. Further, he stated that the sinusitis affects sleep requiring him to sleep upright to allow for sinus drainage. On examination the examiner observed normal nose, sinus, mouth, and throat with no frontal or maxillary tenderness. The examiner diagnosed that the Veteran's sinus congestion with infections occurred three times per year and affects his sleep. 

In a July 2008 private treatment record the Veteran was treated for a flare-up of his sinuses, with congestion and bad odor. The medical provider noted some mucosal congestion and inflamed anterior ethmoids, but did not observe any purulence. In a follow-up appointment, the medical provider diagnosed the Veteran with severe sinus congestion. In August 2008, the medical provider observed the Veteran to have less congestion and prescribed additional antibiotics. The medical provider noted that the Veteran was better. However, the Veteran noted that his usual pattern was that he would improve and then the symptoms would return. 

In a September 2009 private treatment record the Veteran stated that he had some congestion and a little tenderness. The medical provider observed that the Veteran had no congestion, no purulence, and no polyps. The medical provider concluded that the Veteran's chronic sinusitis was stable. 

In an October 2009 private treatment record the Veteran stated that he has had green mucus on the right side in copious amounts. He stated that this was a recurrent problem with a lot of reactive swelling. The medical provider observed that he had open ethmoid cavities and a lot of congestion, mucosa, and some purulence on the right side. The medical provider's diagnosis was chronic sinusitis that had an appearance of a chronic infection. 

In a November 2009 private treatment record the medical provider observed that the Veteran's mucosal edema had resolved. He observed on the computed tomography (CT) scan that the Veteran had significant mucosal edema in all the sinuses, but in the right nasal frontal region ethmoid it was more pronounced.

In a January 2010 private treatment record the Veteran complained of sudden onset of the nasal and sinus congestion. The medical provider observed that the Veteran had edema, sticky secretions, purulent rhinorrhea and patent osteomeatal complex and maxillary sinus ostea. The medical provider noted that the nasal membranes were decongested and anesthetized with topical agents for examination; the examiner diagnosed an exacerbation of chronic sinusitis.

In August 2010 private treatment record the Veteran stated that he had severe sinus congestion, mainly clear mucus. The medical provider observed that the Veteran had sinus congestion and mucosal edema and no purulence.

In a March 2011 private treatment record the Veteran complained of nasal congestion with thick mucus and headaches. The Veteran stated that he has had reoccurring sinus swelling followed by sinusitis with discolored drainage since January. The Veteran stated that he wakes up congested. He stated that he has intermittent flare-up of his allergies that there always seems to be infection and swelling on the right side. 

In a May 2011 private treatment record the Veteran reported that he did not experience a runny nose or sinus pressure. In a June 2011 private treatment record the Veteran reported that he takes medication as needed for his sinus when it flares. In a January 2012 private treatment record the medical provider observed that there was no evidence of an active infection. On a February 2012 private CT scan, the medical provider observed that the Veteran had sinonasal congestion with some drainage.

On the May 2012 VA examination the Veteran stated that he had chronic sinusitis that was blocked completely on the right. The Veteran stated that he has had at least three to four treatment of antibiotics lasting at least 14 days and has had an injection of steroid in the past year. At the examination, the examiner observed that the Veteran currently experienced episodes of sinusitis, pain and tenderness of the affected sinus, and purulent discharge or crusting. Further, the examiner noted that the Veteran experienced six non-incapacitating episodes in the past year. The examiner also noted that the Veteran experienced one incapacitating episode in the past year. 

In an April 2014 private treatment record the medical provider observed that the Veteran experienced frequent headaches, but observed no sore throat or infections. 

At the February 2015 hearing the Veteran testified that he had complete blockage on the right sinus and partial blockage on the left of his sinus. He stated that he had an incapacitating episode that lasted about three weeks. Further, he stated that he experienced headaches and pain from the constant attempts to clear his sinus. Since his surgery in September 2014, the Veteran stated that he had one episode with his sinus. He also stated that he used medications daily.

On the September 2015 VA examination the examiner observed that the Veteran did not have any signs of symptoms attributable to chronic sinusitis. The examiner noted that the Veteran had six non-incapacitating episodes of sinusitis, but no incapacitating episodes. 

In a March 2016 private treatment record the medical provider observed that the Veteran had frontal sinus tenderness and maxillary sinus tenderness. In January 2016, July 2016, and January 2017 private treatment records, the medical providers found the Veteran's sinus to have no tenderness of the paranasal or sinuses. 

Upon review of the record, the Board finds that a disability rating in excess of 30 percent is not warranted. This is so, first, because there is simply no evidence of chronic osteomyelitis following radical surgery. Further, although the Veteran indicated that the normal course of an episode would be that it would improve and then become worse, and the VA examiners confirmed the severity of the Veteran's symptoms, none of the examiners classified the Veteran's symptoms as near constant sinusitis. See 38 C.F.R. § 4.97, DC 6510. The December 2007, May 2012, and September 2015 VA examinations all considered the Veteran's statements, STRs, VA treatment records and private treatment records in their findings. As a result, the Board gives the examiners' findings great probative weight. Also, both VA and private treatment records indicate that the Veteran's sinusitis symptoms would start and stop and increase and decrease in severity. Further, on multiple occasions the Veteran has been seen by treatment providers but not found to be experiencing active sinusitis. This goes against a finding of near constant sinusitis. 

The Board has considered the Veteran's lay statements and finds that his statements regarding his symptoms are competent and credible. However, as explained, his statements do not outweigh the findings of the VA examiners and his statements are not sufficient to establish that he has had the required number of incapacitating episodes or near constant symptoms, to warrant a higher rating. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 30 percent for chronic sinusitis is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


